DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This office action is in response to communication filed on 01/22/2021.
Status of claims in the instant application:
Claims 1-20 are pending.
Response to Arguments
Applicant’s arguments, see pages [7-15] of the Appeal Brief filed on 01/22/2021, regarding claims 1-5, 8-16 and 18-20 that were rejected under 35 U.S.C. 103 as being unpatentable over Pub. “Analysis of different approaches for implementing SBA security over N32 reference point; 3GPP TSG SA WG3 (Security) Meeting #90, 22 January - 26 January 2018, Gothenburg (Sweden)” to Telecom Italia (hereinafter “TIM”) in view of Pub. No.: US 2014/0304777 A1 to Lehtovirta et al. (hereinafter “Lehtovirta”), and further in view of Pub. “On the Security of 3GPP Networks, Eurocrypt 2000; Source google.com (ftp://www.3gpp.org/tsg_sa/WG3_Security/TSGS3_13_Yokohama/Docs/PDF/S3-000326.pdf)”, to Walker (hereinafter Walker)”, have been fully considered and they are persuasive. Therefore, the claim rejections are withdrawn.
Applicant’s arguments, see pages [7-15] of the Appeal Brief filed on 01/22/2021, regarding claims 6-7 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Pub. “Analysis of different approaches for implementing SBA security over N32 reference point; 3GPP TSG SA WG3 (Security) Meeting #90, 22 January - 26 January 2018, Gothenburg (Sweden)” to Telecom Italia (hereinafter “TIM”) in view of Lehtovirta et al. (hereinafter “Lehtovirta”) and Pub. “On the Security of 3GPP Networks, Eurocrypt 2000; Source google.com (ftp://www.3gpp.org/tsg_sa/WG3_Security/TSGS3_13_Yokohama/Docs/PDF/S3-000326.pdf”, to Walker (hereinafter Walker), as applied to claim 1 above, and further in view of Pub. “LS on SBI Design and its Security Implications; 3GPP TSG-SA WG3 Meeting #90, Gothenburg (Sweden) 22 - 26 January 2018” to 3GPP TSG-SA WG3 (hereinafter “TSG-SA-WG3-C3”), have been fully considered and they are persuasive. Therefore, the claim rejections are withdrawn.
Allowable Subject Matter
Claims 1-20 are allowed.
The following are examiner's statement of reasons for allowance: The following prior arts were yielded during the consideration of Applicant’s response filed on 01/22/2021 in response to final office action mailed on 09/29/2020. They do not explicitly teach the applicant’s claimed invention, in view of the amended claims, but are in general realm of applicant’s field of endeavor:
PGPUB: US 20150012964 A1 (Xie et al.) – This is considered as the closest prior art to Applicant’s disclosure that discloses methods and systems that are provided for implementing application layer security. According to one embodiment, an application layer packet is received by a network appliance and one or more information fields, selected based on an application type associated with the packet, are used to identify an associated end user. Then, security rules that match the traffic pattern, traffic content and identified end user can be applied to the packet. Identification of end users based on application layer information allows different security rules to be implemented for end users or groups thereof. Application of security rules based on identification of 
Xie’s invention generally relate to the field of computer networks. In particular, systems and methods of the present disclosure relate to implementation of application layer security by identifying end users and implementing security rules based on application layer information.
PGPUB: US 20150304354 A1 (Rogers et al.) – This discloses methods and systems for protecting a secured network. For example, one or more packet security gateways may be associated with a security policy management server. At each packet security gateway, a dynamic security policy may be received from the security policy management server, packets associated with a network protected by the packet security gateway may be received, and at least one of multiple packet transformation functions specified by the dynamic security policy may be performed on the packets. It also discloses that packet security gateways may be located at each boundary between a protected network associated with the security policy management server and an unprotected network.
PGPUB: US 20140304777 A1 (Lehtovirta et al.) – This discloses A method of securing communications between first node attached to first network and second node attached to second network. At the second node, first and second information is received on whether the respective first and second networks have a secure network layer path to the respective first and second nodes or are known to use a secure 
	PGPUB: US 20070127418 A1 (Pekkala et al.) – This discloses a telecommunication network with a first domain (PLMN-A) comprising at least one mobile application part protocol instance is connected to a gateway node (MSEGA) which is adapted to send and receive mobile application part messages and which is connectable to a second domain. The telecommunication network is remarkable in that the gateway node (MSEGA) is adapted to receive a mobile application part message from the first domain, to convert the received mobile application part message obtaining a secured mobile application part message, and to send the obtained message to the second domain. The gateway node (MSEGA) is further adapted to receive a secured mobile application part message from the second domain, to extract an unsecured mobile application part message from the received secured mobile application part message and to send the extracted message to the first domain.
The invention is related to a protocol layer for encrypting and decrypting messages according to the mobile application part (MAP) protocol. The MAP protocol is an application protocol in the protocol stack according to the signaling system number 7 (SS7). The MAP protocol that has been developed for mobile networks according to the 
PGPUB: US 20170265246 A1 (De Kievit et al.) – This disclose methods and systems enabling the end users of cellular devices to set up infrastructure-based D2D connections with other devices from within the over-the-top (OTT) applications running on their devices are disclosed. The methods are based on dynamically reconfiguring respective network-level firewalls protecting different end user devices.
This disclosure is targeted towards communication networks with various types of devices (like household devices such as game consoles, televisions, and heating systems as well as in the recent addition of tablet computers and smart phones) and especially for devices that would be advantageous to engage in a direct communication with one another without being connected to a common local network and without using an online service are devices connected to a cellular telecommunications network.
However, none of the prior arts of record, alone or in combination, discloses all the limitations of the independent claims 1, 12 and 13. Therefore, the independent claim is allowable over the prior arts. The dependent claims being definite, further limiting, and fully enabled by the specification are also allowed by virtue of their dependence on the independent claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MAHABUB S AHMED whose telephone number is (571)272-0364.  The examiner can normally be reached on 9AM-5PM EST M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kambiz Zand can be reached on (571)272-3811. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a 

/MAHABUB S AHMED/Examiner, Art Unit 2434
/KAMBIZ ZAND/Supervisory Patent Examiner, Art Unit 2434